REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 5/21/2021.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a phone interview with Christopher R, Powers on 05/24/2021. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Amended claims as follows:

6.  (Withdrawn) The method of claim 1, further comprising:
translating the combination of the lens cell and the sleeve relative to the base to achieve a desired alignment of the lens of the lens cell and the base in the x- and y- dimensions, where the x- and y- dimensions are parallel to an upper surface of the base; and



Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 09/25/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 09/25/2020 is withdrawn.  Claims 1-10 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 6-14 and 18-22 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 11, the closest prior art are US 20150171594 of Serbicki et al and US 20160266034 of Helbley et al.

Regarding Claims 1 and 11, Serbicki teaches a light source module comprising: a base including a thermally conducting material and having a surface; a support feature thermally connected to the base and protruding from the surface; a mounting plate attached to the support feature, the mounting plate having attached thereto a light source, the light source being aligned on the mounting plate as attached to the support structure to direct radiation along a radiation axis directed away from the surface of the base, the light source including a semiconductor laser; a lens cell having a rotationally symmetric shape and a lens support upon which a lens is supported, the lens cell secured in a lens cell position proximate the surface of the base such that the radiation axis passes through the lens supported on the lens support;  a sleeve at least partially encircling the lens cell, the sleeve having an end that contacts and is secure to the surface of the base, wherein the sleeve is secured to the lens cell such that an outer 

But none of them teaches wherein the lens cell is secured within the sleeve and the sleeve is secured to the surface of the base by an adhesive that is composed to be cured by both curing radiation and heat, and wherein the sleeve includes a material that is transmissive to the curing radiation.

The prior art taken either singly or in combination fails to anticipate or fairly suggest A light source module further comprising:
wherein the lens cell is secured within the sleeve and the sleeve is secured to the surface of the base by an adhesive that is composed to be cured by both curing radiation and heat, and wherein the sleeve includes a material that is transmissive to the curing radiation,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 


Claims 12-14 and 18-20 are also allowed due to their dependence on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872